DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 7, 2021 has been considered by the examiner, although, it should be noted that those citations appearing as lined through appear so as the examiner was unable to identify copies for review.  The examiner will gladly consider any listed citation if copies are provided for review in response to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of dome shaped optical elements and the optical elements arranged in a series of at least four non-circular geometric shape rings within the second region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 44, 47, 50, 53 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 states that the spacing between the plurality of optical elements have a predetermined spacing.  Claim 43 and 44 state that the spacing between the optical elements is not uniform, i.e., not a predetermined spacing, but a random spacing, such that claims 43 and 44 appear to contradict the limitations set forth in the independent claim 39.
Claims 47, 50, 53 and 56 are rejected for the reasons as set forth above as they depend, directly or indirectly, from claim 43 and 44 and therefore inherit all of the deficiencies of the claim from which they depend.

Allowable Subject Matter
Claims 39-42, 45, 46, 48, 49, 51, 52, 54 and 55 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a spectacle lens comprising: a first region, the first region being centrally located relative to the optical axis of the spectacle lens and having a non-circular geometric shape; and a second region, the second being concentrically located relative to the first region and having a substantially annular shape and comprising a plurality of optical elements formed on the surface of the second region, the prior art fails to teach such a spectacle lens wherein the plurality of optical elements are dome shaped: wherein the plurality of optical elements have a predefined width and a predefined spacing between the plurality of optical elements; wherein the optical elements are arranged in a series of at least four substantially non-circular geometric shape rings within the second region, the concentric rings having a shape corresponding to the non-circular geometric shape of the first region; and wherein the first region and the second region apply two or more different refractive optical functions to light passing the respective first and second regions, as claimed in independent claim 39.
With regard to dependent claims 40-42, 45, 46, 48, 49, 51, 52, 54 and 55, claims 40-42, 45, 46, 48, 49, 51, 52, 54 and 55 are allowable as they depend, directly or indirectly, from independent claim 39 and therefore inherit all of the limitations of the claim from which they depend.
	Claims 43, 44, 47, 50, 53 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al (U.S. Patent Number 11,187,921) teaches spectacle lenses comprising micro optical elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
21 November 2022